Order unanimously modified so as to settle the ease on appeal as proposed by appellant, but substituting for the medical testimony a statement that plaintiff claims a dislocation of the foot resulting from a fall allegedly caused by defendant’s negligence and that a doctor testified to a dislocation which could have been caused by such a fall. On the argument of the appeal from the judgment, appellant will hand up to the court the stenographic transcript of the minutes of the trial and either party may refer to such transcript in its brief or argument. Concur — Peck, P. J., Bastow, Rabin, Cox and Prank, JJ.